               Case 3:20-cv-00302-FM Document 6 Filed 05/12/21 Page 1 of 1




                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TEXAS
                                        EL PASO DIVISION

 NUBIA HERRERA,                                           §
                                                          §
      Plaintiff,                                          §
                                                          §
 v.                                                       §              EP-20-CV-00302-FM
                                                          §
 CARGUARD ADMINISTRATION,                                 §
 INC; and VEHICLE PROTECTION                              §
 SPECIALISTS, LLC,                                        §
                                                          §
      Defendants.                                         §

                                          ORDER OF DISMISSAL

         The court considers the status of this cause. On April 8, 2021, the court ordered Nubia

Herrera (“Plaintiff”) to show cause no later than May 10, 2021 as to why this action should not

be dismissed for her failure to prosecute. 1 The record reflects Plaintiff did not do so.

         Accordingly, it is HEREBY ORDERED that all claims are DISMISSED WITHOUT

PREJUDICE.

         SIGNED AND ENTERED this 12th day of May 2021.




                                             FRANK MONTALVO
                                             UNITED STATES DISTRICT JUDGE




         1
             “Order to Show Cause” 1, ECF No. 3, entered Apr. 8, 2021.

                                                         1
